 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    CESAR CONTRERAS ARMAS,                           Case No. 3:18-cv-00387-HDM-WGC
12                        Petitioner,                  ORDER
13            v.
14    R. BAKER, et al.,
15                        Respondents.
16

17           Petitioner has submitted an application to proceed in forma pauperis (ECF No. 1) and a

18   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The court finds that petitioner

19   is unable to pay the filing fee.

20           Petitioner also has submitted a motion for appointment of counsel. Petitioner is unable to

21   afford counsel, and the issues presented warrant the appointment of counsel. See 18 U.S.C. §

22   3006A(a)(2)(B).

23           IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

24   No. 1) is GRANTED. Petitioner need not pay the filing fee of five dollars ($5.00).

25           IT FURTHER IS ORDERED that the clerk of the court shall file the petition for a writ of

26   habeas corpus pursuant to 28 U.S.C. § 2254 and the motion for appointment of counsel.

27           IT FURTHER IS ORDERED that petitioner’s motion for appointment of counsel is

28   GRANTED. The Federal Public Defender is provisionally appointed to represent petitioner.
                                                       1
 1            IT FURTHER IS ORDERED that the Federal Public Defender must, within thirty (30)

 2   days from the date that this order is entered, undertake direct representation of petitioner or

 3   indicate to the court his inability to represent petitioner in these proceedings. If the Federal

 4   Public Defender does undertake representation of petitioner, he will then have sixty (60) days to

 5   file an amended petition for a writ of habeas corpus, if desired. If the Federal Public Defender is

 6   unable to represent petitioner, then the court will appoint alternate counsel.

 7            IT FURTHER IS ORDERED that neither the foregoing deadline nor any extension

 8   thereof signifies or will signify any implied finding of a basis for tolling during the time period

 9   established. Petitioner always remains responsible for calculating the running of the federal

10   limitation period under 28 U.S.C. § 2244(d)(1) and timely asserting claims.

11            IT FURTHER IS ORDERED that the clerk add Aaron Ford, Attorney General for the

12   State of Nevada, as counsel for respondents.

13            IT FURTHER IS ORDERED that the clerk electronically serve both the Attorney General

14   of the State of Nevada and the Federal Public Defender a copy of the petition and a copy of this

15   order.

16            IT FURTHER IS ORDERED that respondents’ counsel must enter a notice of appearance

17   within twenty (20) days of entry of this order, but no further response will be required from

18   respondents until further order of the court.

19            IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g) paper copies

20   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,
21   unless later directed by the Court.

22            DATED: April 15, 2019
23                                                                  ______________________________
                                                                    HOWARD D. MCKIBBEN
24                                                                  United States District Judge
25

26
27

28
                                                         2
